Case: 18-40705      Document: 00515029162         Page: 1    Date Filed: 07/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-40705                            FILED
                                  Summary Calendar                      July 10, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
JOE YOUNG,

              Plaintiff-Appellant

v.

CANDACE MOORE, Law Library, McConnell Unit; COREY FURR, Assistant
Warden, McConnell Unit; VERONICA INMON, Classification, McConnell
Unit; JOE GONZALEZ, JR., Guard, McConnell Unit; JANE AND JOHN
DOES, McConnell Unit; JANET SALLES, Mailroom, McConnell Unit;
JENNIFER SMITH, Mailroom Supervisor,

              Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:16-CV-392


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Joe Young, Texas prisoner # 844264, appeals the summary judgment
dismissal of his 42 U.S.C. § 1983 action against Texas Department of Criminal
Justice employees Candace Moore and Corey Furr, who denied Young’s request
to withdraw inmate trust account funds to cover filing fees in a probate matter,

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40705    Document: 00515029162     Page: 2   Date Filed: 07/10/2019


                                 No. 18-40705

as a result of which Young asserts that he lost a house inherited from his
mother. Young alleges that Moore and Furr acted out of retaliation after he
filed several administrative grievances against them. Young does not brief,
and has therefore waived, any challenge to the dismissal of his claims against
defendants Inmon, Gonzalez, the Does, Salles, or Smith. See Brinkmann v.
Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      We review a summary judgment de novo. See McFaul v. Valenzuela,
684 F.3d 564, 571 (5th Cir. 2012). Young fails to show a genuine factual
dispute as to whether Moore’s and Furr’s denial of his funds request had a
retaliatory animus. See FED. R. CIV. P. 56(a); Jones v. Greninger, 188 F.3d 322,
324-25 (5th Cir. 1999). The district court therefore did not err in granting
summary judgment for Moore and Furr. See McFaul, 684 F.3d at 571.
      AFFIRMED.




                                       2